DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 2 and 6, the direction of “parallel to a plane of the photocatalyst” is indefinite as a plane has two dimensions and there are many directions which are parallel to a plane.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “frames” in claims 4-5 is used by the claims to mean “a strut which extends in one direction,” while the accepted meaning is “a rigid structure that surrounds or encloses something such as a door or a window.” The term is indefinite because the specification does not clearly redefine the term.
In regard to claim 6, the limitation of “the protecting member has end portion rising from end portions of the photocatalytic unit” is unclear as the protecting member is defined to be part of the photocatalytic unit.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bohlen (US 2013/0052090).
In regard to claims 1-2, Bohlen discloses a photocatalytic device (air cleaner 200) comprising: a cabinet (housing comprising an outer top 250, a latch assembly 254, an inner top housing 256, a front panel 258, a rear panel 260, an air inlet grill 210, an air outlet grill 212, a bottom inner housing assembly 266, an outer bottom assembly 268; see [0030]); a photocatalytic unit (photo-catalytic oxidizing assembly 230 as shown in Figure 2 and disclosed in Figure 5 as photo-catalytic oxidizing assembly 500 in which the components thereof are disclosed) disposed inside the cabinet and including a photocatalyst, the photocatalytic unit include a back frame (housing frame 508) constituting an entire back surface of the photocatalytic unit (one of the sides of the frame can be viewed as the back surface as “back” is an arbitrary designation); (PCO layer on PCO substrate 504); a light (UV LED 532) configured to provide light to the photocatalyst; and a fan (fan 234) configured to send airflow to a surface of the photocatalyst, the fan being disposed in the cabinet below the photocatalytic unit (the housing is capable of being oriented such that the fan is below the photocatalytic unit), the photocatalytic unit being configured to be detachable from the cabinet by being slidable in a direction parallel to a plane of the photocatalyst via the slot or rails of the photo-catalytic oxidizing assembly receptacle 246 (see [0034]) and perpendicular to the airflow from the fan.  See Figures 2 and 5 and paragraphs [0030]-[0034], [0068]-[0071] and [0077].  If it is viewed that the assemblies 230 and 500 are different embodiments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the assembly 500 for the assembly 230 in the embodiment depicted in Figure 2 without creating any new or unexpected results as the assemblies are functionally equivalent to one another.
In regard to claim 3, Bohlen discloses wherein the photocatalytic unit (assembly 500) includes a protecting member (any combination of photo-catalytic oxidizing assembly frame 502, the opposite side of the photo-catalytic oxidizing assembly housing frame 508 as the back surface, LED supports 510, and LED assemblies 530) disposed on a front-surface side of the photocatalyst (any side of the substrate 504 can be designated as “front”) and facing the photocatalyst (PCO layer on PCO substrate 504).  See Figure 5.
In regard to claims 4-5, Bohlen discloses wherein the protecting member includes a plurality of frames which extend in a direction parallel to the airflow 528 from the fan (such as the direction in which the members of the assembly frame 502 and housing frame 508 extend along the airflow direction), and a plurality of frames perpendicular to the airflow from the fan (such as the LED supports 510 or LED assemblies 530), the plurality of frames which extend in a direction parallel to the airflow from the fan being disposed more densely (the members of frame 502 and 508 are in contact with one another on all sides and are thus disposed more densely to one another) than the plurality of frames which extend in a direction perpendicular to the airflow from the fan.  See Figure 5.
In regard to claim 6, Bohlen discloses wherein the protecting member has end portions rising from end portions of the photocatalytic unit (such as the portion of assembly frame 502 which wraps around the face of the substrate 504), and a middle portion (such as the LED supports 510 or the middle LED assembly 530) disposed such that an extending direction of the middle portion is parallel to the photocatalyst and spaced away from a surface of the photocatalyst by the frame 508.  See Figure 5.
Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Bohlen does not disclose a back frame constituting an entire back surface of the photocatalytic unit.  The Examiner respectfully disagrees.  It can be viewed that one of the side surfaces of housing frame 508 is equivalent to the claimed back frame. Further, one of the sides of the frame 508 can be viewed as the back surface as “back” is an arbitrary designation.
Applicant argues that Bohlen does not disclose wherein the fan is disposed in the cabinet below the photocatalytic unit.  The Examiner has fully considered the argument but has not found it to be persuasive.  The housing of Bohlen is capable of being oriented such that the fan is below the photocatalytic unit.  The claims have not structurally defined the positional relationship of the components of the device.  Further, it is noted that the Courts have held that the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  It is noted that Applicant has not provided evidence that the fan being disposed in the cabinet below the photocatalytic unit would result in any new or unexpected result.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774